DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 15, 18, & 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (TWI553448).

    PNG
    media_image1.png
    462
    721
    media_image1.png
    Greyscale


Regarding claims 1 & 20, Huang teaches a cage, comprising a body (40) comprising a first sliding portion (A in Fig. 2 Annotated), a fastening portion (B), and an accommodating area (i.e., space between 400, 410, & 420), wherein the accommodating area comprises a guide rail portion (422), the guide rail portion and the first sliding portion are disposed on two sides of the accommodating area, respectively (Fig. 2), and the fastening portion is disposed on one side of the accommodating area away from the guide rail portion (Fig. 2); a clamping member (430) slidably disposed on the first sliding portion (Figs. 3-4); and a buckling member (50) disposed on the clamping member and adapted to be in contact with the fastening portion (Figs. 1-4).  
Regarding claim 15, Huang teaches one side of the body (40) away from the guide rail portion comprising a plurality of limiting portions (C), and the limiting portions are adapted to limit the clamping member (430).  
Regarding claim 18, Huang teaches a clamping member (430) that comprises a holding portion (432), and the holding portion is adjacent to the buckling member (50).  
Regarding claim 20, Huang teaches a chassis (10, 20, 40) comprising a housing (10, 20); and at least one cage (40).  
Allowable Subject Matter
Claims 2-14, 16-17, 19, & 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W ING whose telephone number is (571)272-6536. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/MATTHEW W ING/Primary Examiner, Art Unit 3637